internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp b06 - plr-130963-01 date date legend purchaser a_trust a target target ein sub target sub sub sub country g country h state j plr-130963-01 state k m n o p q r month e year f date a date b date c company official this letter responds to a letter dated date submitted by target and target on behalf of itself and as common parent of a consolidated_group target and target are requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations for target to file an election under sec_1_382-8 the election as a result of the election the target group will restore value under sec_1_382-8 to target this value had been reduced under sec_1_382-8 as a result of the ownership_change of target that occurred on date a additional information was received in letters dated july and date the material information is summarized below prior to the acquisition described below individual a and trust a owned of the stock of target target owned q less than of the stock of target trust a owned the remaining n of the stock of target target owned r at least of the stock of target sub an unrelated individual owned the remaining m target sub owned all of the stock of sub p of the stock of sub a country g corporation and o of the stock of sub a country h corporation the remaining stock of sub and sub was and continues to be owned by unrelated parties target was the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return the other members of the target group were target sub and sub purchaser was formed in month e of year f for the purpose of acquiring target target and target on date a purchaser acquired all of the target stock from plr-130963-01 individual a and trust a n of the target stock from trust a and m of the stock of target sub from the unrelated owner of such stock as of date a only target was a loss_corporation within the meaning of sec_382 target target sub sub sub and sub were not loss corporations thus on date a target underwent an ownership_change as defined in sec_382 on date b target distributed to target all ie r of its stock of target sub1 and target distributed to purchaser the target sub stock it received from target on date c target target target sub and sub reincorporated from state j to state k in addition target and target changed their names sec_382 provides that the amount of the taxable_income of any new_loss_corporation for any post-change_year which may be offset by pre-change losses shall not exceed the sec_382 limitation for such year under sec_382 the sec_382 limitation is determined by multiplying the value of the old_loss_corporation by the applicable long- term tax-exempt rate a special rule designed to prevent double counting by controlled groups is set forth in sec_1_382-8 target and the target consolidated group1 are component members of a controlled_group under sec_1_382-8 sec_1_382-8 requires the value of the stock of each member of a controlled_group be reduced by the value of stock owned by that component_member in any other component_member after the value of the stock of each component_member of a controlled_group is reduced under sec_1_382-8 that member can elect under sec_1_382-8 to restore some or all of its value to another component_member the election to restore value is made following the procedures set forth in sec_1_382-8 target intended to file the election the election was required to be filed with the income_tax return for target for the tax_year that included date a but for various reasons a valid election was not filed after the due_date for the election it was discovered that the election had not been filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the pursuant to sec_1_382-8 the target consolidated_group is treated as one taxpayer plr-130963-01 interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_382-8 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for target to file the election provided it shows that it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by purchaser target target and company official explain the circumstances that resulted in the failure to timely file a valid election the information establishes that the request for relief was filed before the failure to make the election was discovered by the internal_revenue_service and that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that target has shown it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date on this letter for target to file the election with respect to the acquisition of the stock of target and the target group as described above the above extension of time is conditioned on the filing within days of the date on this letter of all returns and amended returns if any necessary to report the transaction in accordance with the election and the taxpayers' purchaser's consolidated group’s target 1’s separate and target 2's consolidated group’s tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the applicable director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ tax_liability is lower sec_301_9100-3 we express no opinion with respect to whether an ownership_change occurred whether target and the target group are members of a controlled_group the amount of value if any that may be restored or as to values or amounts of the net operating losses of target in addition we express no opinion as to the tax effects or consequences of filing the return or the election late under the provisions of any other section of the code or regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the return or the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by purchaser target the target group and company official however the director should verify plr-130963-01 all essential facts moreover notwithstanding that the extension is granted under sec_301_9100-1 to file the election any penalties and interest that would otherwise be applicable still apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours ken cohen senior technician reviewer branch office of associate chief_counsel corporate
